Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims
	Claims 1, 2, 4-11 and 13-22 are allowed. 

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
Claims 1, 10 and 19:
	The present application involving determining feature words. More particularly, it involves automatically extracting a feature word from the text data, updating a word segmentation library to include the feature word, the segmentation library including a plurality of attribute types before updating the library, the feature word being a new word added to the segmentation library. A second feature word is extracted from the same text data based on the updated segmentation that include a second plurality of determined feature words including the first feature word. Extracting the feature word includes selecting character strings, and for each character string, calculate a first probability of the character string occurring in the text, determining one or more split combinations of the candidate character string, calculating a second probability of a split combination of the candidate character, determining a coagulation degree of the candidate character based on the first and second probabilities, calculating an index parameter of each of the candidate character string with the index parameter including a higher value of the coagulation degree indicating a higher probability of the candidate character string being a first feature word and based on the index parameter meeting a first threshold, setting the character string as the first feature word. 

Although the prior art teaches determining feature words by extracting candidate text, updating segmentation libraries and determining probabilities of each candidate text string, the prior art fails to each the combination of limitations and calculations performed to determine the first feature word together, as recited in the claims. 

Claims 2, 4-9, 11, 13-18, 21, 22:
	These claims are dependent upon Claims 1, 10 and 19 and are thus allowable. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIONNA M BURKE whose telephone number is (571)270-7259. The examiner can normally be reached M-F 8a-4p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kavita Stanley can be reached on (571)272-8352. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TIONNA M BURKE/Examiner, Art Unit 2176                                                                                                                                                                                                        8/25/22

/ANDREW R DYER/Primary Examiner, Art Unit 2176